Citation Nr: 0329190	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased special apportionment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
June 1989.  The appellant is the spouse of the veteran and 
the mother of the veteran's minor child.  The veteran and the 
appellant are unrepresented in this matter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 special apportionment 
decision of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
apportionment in the amount of $225 per month in favor of the 
appellant and the veteran's minor child.  The appellant 
disagreed with the amount of the apportionment, requesting a 
higher amount.  

The appellant appeared and offered testimony at a hearing 
before the undersigned, who is the Veterans Law Judge (VLJ) 
who is rendering the determination in this claim and who was 
designated by the Chairman to conduct the hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  


REMAND

Because this appeal involves an apportionment of the 
veteran's VA compensation benefits, it is a "simultaneously 
contested claim", which is defined as the situation in which 
the allowance of one claim results in the disallowance of 
another claim involving the same benefit or the allowance of 
one claim results in the payment of a lesser benefit to 
another claimant.  38 C.F.R. § 20.3(p).

The appellant testified before the undersigned in April 2003 
regarding her disagreement with the amount of the 
apportionment of the veteran's benefits.  Unfortunately, it 
does not appear that the veteran was notified of the 
April 2003 hearing or of his right to appear at that hearing.  
Pursuant to 38 C.F.R. § 20.713 (2003), if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimants and their representatives, if 
any, will be notified and afforded an opportunity to be 
present.  The appellant will be allowed to present opening 
testimony and argument.  Thereafter, any other contesting 
party who wishes to do so may present testimony and argument.  
The appellant will then allowed to opportunity to present 
testimony and argument in rebuttal.  Cross examination will 
not be allowed.  

Since the appellant presented testimony at an April 2003 
Travel Board hearing and the veteran was not given the 
opportunity to be present, he should be contacted and given 
the opportunity to present hearing testimony on his behalf in 
this simultaneously contested claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should provide the veteran and his 
representative, if any, with a copy of 
the transcript of the April 2003 hearing.  
He should be provided an opportunity to 
testify at a hearing in accordance with 
38 C.F.R. § 20.713 (2003), if he so 
desires.  If he requests a hearing in 
connection with this appeal, the 
procedures for scheduling such a hearing 
contained in 38 C.F.R. § 20.713 - 
including notification of the contesting 
claimants -- should be followed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




